       Case 1:20-cv-10832-AT-SN Document 122 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,

v.                                                                MOTION TO INTERVENE
                                                                  PURSUANT TO FEDERAL
RIPPLE LABS, INC., BRADLEY GARLINGHOUSE, and                      RULES OF CIVIL
CHRISTIAN A. LARSEN,                                              PROCEDURE 24
                              Defendants,
                                                                  20-cv-10832 (AT) (SN)
and                                                               (S.D.N.Y.)
JORDAN DEATON, JAMES LAMONTE,
TYLER LAMONTE, MYA LAMONTE,                                       ORAL ARGUMENT
MITCHELL MCKENNA, KRISTIANA WARNER and                            REQUESTED
ALL SIMILARLY SITUATED XRP HOLDERS,

                              Proposed
                              Intervenor-Defendants.

 NOTICE OF PROPOSED INTERVENOR-DEFENDANTS’ MOTION TO INTERVENE

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Proposed Intervenor-Defendants, Jordan Deaton, James Lamonte, Tyler Lamonte, Mya

Lamonte, Mitchell Mckenna, Kristiana Warner and all other similarly situated XRP holders’

(“XRP Holders”) Motion to Intervene, the Declaration of John E. Deaton, the Notice of Motion,

and such other and further papers and proceedings as may be filed or had, XRP Holders will

respectfully move this Court before the Honorable Analisa Torres, United States District Judge,

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom 15D, New York,

New York 10007, at a time and date to be determined by this Court, for an order granting leave to

intervene in the above-captioned case as of right under Federal Rules of Civil Procedure 24(a), or
         Case 1:20-cv-10832-AT-SN Document 122 Filed 04/19/21 Page 2 of 2




in the alternative, as a matter of permissive intervention under Federal Rule of Civil Procedure

24(b).




Dated: April 19, 2021
East Providence, Rhode Island


                                                   Respectfully submitted,




                                                   THE DEATON LAW FIRM, LLC.


                                                   __/s/John E. Deaton________
                                                   John E. Deaton, Esq.
                                                   THE DEATON LAW FIRM, LLC.
                                                   450 North Broadway
                                                   East Providence, RI 02914
                                                   Tel: (401) 351-6400
                                                   Fax: (401) 351-6401
                                                   Email: all-deaton@deatonlawfirm.com
                                                   Attorney for Proposed Intervenor-
                                                   Defendants




                                               2
